*The Chancellor —The answer of the defendant shows a good and valuable consideration for the bond and warrant on which the judgment was entered up, and there is nothing in the proof to discredit the answer. Probably the intestate had particular reasons for having the fact of his ownership "of the horse concealed, to keep it from the reach of executions; and if the defendant had lent himself to such a fraud, it would not be a good reason for the interposition of this court. In such cases this court leaves the parties to their legal rights.
The only possible question in this case is as to the defendant’s right to costs. In general, an executor or administrator who brings a suit in this court in good faith, on a probable ground of right, will not be charged with costs. The object of this suit was not to enforce any supposed claim of the intestate against the defendant. Its real object was a defence to the suit at law which was brought against the administrator on the judgment. If an executor or administrator sets up a defence at law which fails, he is chargeable with the costs; and I can see no reason why he should be in a better situation when he attempts to make such defence by the aid of this court. If this suit had been *474commenced by the intestate, there could be no possible reason for excusing him from the payment of costs; and in a case like the present, the representative character of the complainant cannot protect him.
The bill must be dismissed with costs.